                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 09-01103-ODW

 Defendant     Gerardo Avila Zaldivar                                        Social Security No. N         O   N   E
       Gerardo Saldivar
                                                                             (Last 4 digits)
 akas: also known as David Prado Flores

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.    Aug.     5    2019

  COUNSEL                                                                Jill Ginstling, DFPD
                                                                            (Name of Counsel)

      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          Count 1s: 8:1326(a), (b)(1): ILLEGAL ALIEN FOUND IN THE UNITED STATES FOLLOWING DEPORTATION
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     TIME SERVED on Count 1 of the First Superseding Information.


 It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.


Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay a fine.


Upon release from imprisonment, the defendant shall be placed on supervised release for a term of One year
under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
         Services Office and General Order 18-10.

2.       During the period of community supervision, the defendant shall pay the special assessment in accordance
         with this judgment's orders pertaining to such payment.

3.       The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
         passport or any other form of identification in any name, other than the defendant's true legal name, nor
         shall the defendant use, any name other than his true legal name without the prior written approval of the
         Probation Officer.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
    USA vs.   Gerardo Avila Zaldivar                              Docket No.:   CR 09-01103-ODW

4.        The defendant shall comply with the immigration rules and regulations of the United States, and if deported
          from this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant
          is not required to report to the Probation & Pretrial Services Office while residing outside of the United
          States; however, within 72 hours of release from any custody or any reentry to the United States during the
          period of Court-ordered supervision, the defendant shall report for instructions to the United States
          Probation Office located at: the United States Court House, 312 North Spring Street, Room 600, Los
          Angeles, California 90012.

5         The defendant shall cooperate in the collection of a DNA sample from himself.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the particular
sentence to be imposed, shall consider --
1. The nature and circumstances of the offense and the history and characteristics of the defendant;
2. The need for the sentence imposed --
a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just punishment for the
offense;
b. To afford adequate deterrence to future criminal conduct;
c. To protect the public from further crimes of the defendant; and
d. To provide the defendant with needed educational or vocational training, or other correctional treatment in the
most effective manner.
3. The kinds of sentences available;

4. The guideline sentencing range;

5. The need to avoid unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct.




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2
 USA vs.     Gerardo Avila Zaldivar                                             Docket No.:   CR 09-01103-ODW


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 5, 2019
  Date                                                   U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



                                                         Clerk, U.S. District Court




           August 5, 2019                                Sheila
                                                           By S. English /s/
  Filed Date                                             Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 3
 USA vs.     Gerardo Avila Zaldivar                                                  Docket No.:       CR 09-01103-ODW


 1.                                                                9.
       The defendant must not commit another federal, state, or local           The defendant must not knowingly associate with any persons engaged in
       crime;                                                                   criminal activity and must not knowingly associate with any person convicted
                                                                                of a felony unless granted permission to do so by the probation officer. This
 2.    he defendant must report to the probation office in the federal          condition will not apply to intimate family members, unless the court has
       judicial district of residence within 72 hours of imposition of a        completed an individualized review and has determined that the restriction is
       sentence of probation or release from imprisonment, unless               necessary for protection of the community or rehabilitation;
       otherwise directed by the probation officer;
                                                                        10.     The defendant must refrain from excessive use of alcohol and must not
 3.    The defendant must report to the probation office as instructed by       purchase, possess, use, distribute, or administer any narcotic or other
       the court or probation officer;                                          controlled substance, or any paraphernalia related to such substances, except
                                                                                as prescribed by a physician;
 4.    The defendant must not knowingly leave the judicial district
                                                                      11.
       without first receiving the permission of the court or probation         The defendant must notify the probation officer within 72 hours of being
       officer;                                                                 arrested or questioned by a law enforcement officer;

 5.    The defendant must answer truthfully the inquiries of the probation12.   For felony cases, the defendant must not possess a firearm, ammunition,
       officer, unless legitimately asserting his or her Fifth Amendment        destructive device, or any other dangerous weapon;
       right against self-incrimination as to new criminal conduct;
                                                                          13.   The defendant must not act or enter into any agreement with a law
 6.    The defendant must reside at a location approved by the probation        enforcement agency to act as an informant or source without the permission
       officer and must notify the probation officer at least 10 days before    of the court;
       any anticipated change or within 72 hours of an unanticipated
       change in residence or persons living in defendant’s residence; 14.      As directed by the probation officer, the defendant must notify specific persons
                                                                                and organizations of specific risks posed by the defendant to those persons and
 7.    The defendant must permit the probation officer to contact him or        organizations and must permit the probation officer to confirm the defendant’s
       her at any time at home or elsewhere and must permit confiscation        compliance with such requirement and to make such notifications;
       of any contraband prohibited by law or the terms of supervision and
       observed in plain view by the probation officer;                  15.    The defendant must follow the instructions of the probation officer to
                                                                                implement the orders of the court, afford adequate deterrence from criminal
 8.    The defendant must work at a lawful occupation unless excused by         conduct, protect the public from further crimes of the defendant; and provide
       the probation officer for schooling, training, or other acceptable       the defendant with needed educational or vocational training, medical care, or
       reasons and must notify the probation officer at least ten days          other correctional treatment in the most effective manner.
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 4
   The defendant must also comply with the following special conditions (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).



           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and

                     5. Other penalties and costs.



            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS



          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.



         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5
 USA vs.     Gerardo Avila Zaldivar                          Docket No.:   CR 09-01103-ODW




CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                  Page 6
    USA vs.    Gerardo Avila Zaldivar                                               Docket No.:     CR 09-01103-ODW




                                                                        RETURN



    I have executed the within Judgment and Commitment as follows:

    Defendant delivered on                                                            to
    Defendant noted on appeal on
    Defendant released on
    Mandate issued on
    Defendant’s appeal determined on
    Defendant delivered on                                                            to

at
the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                              United States Marshal


                                                                  By
     Date                                                     Deputy Marshal




                                                                    CERTIFICATE



    I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
    legal custody.

                                                              Clerk, U.S. District Court


                                                                  By
     Filed Date                                               Deputy Clerk




                                                   FOR U.S. PROBATION OFFICE USE ONLY


  CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 7
 USA vs.     Gerardo Avila Zaldivar                                            Docket No.:     CR 09-01103-ODW



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8
